DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species of 1) nucleic acid; 2) IP-10 and 3) in vivo in the reply filed on 02/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration, however, the second species, namely the cytokine produced by immunological reaction (claim 15) as set forth at pages 4-5 of the species election requirement mailed 12/24/2021 is withdrawn.
Claims 17 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.
Claims 1, 2, 6, 7, 10, 12, 14, 15, 23-27, 30-33, 36-39, 42, 44 and 45 are under examination.

Claim Interpretation
Regarding claims 1, 23 and 42, the “immune-reactive material of the individual” represent the individual patient’s immune system when the steps are carried out in vivo. See the instant specification (p. 3, 1st full paragraph):
In embodiments where the multiple different doses of the immunotherapeutic agent are administered to the individual, the immune-reactive material is the immune system itself and the immunological reaction generated by the immune cells in the body of the individual is measured.

Regarding claims 10 and 26, the “standard dose range for the immunotherapeutic agent” includes the empirical testing of an immunotherapeutic agent and determining a “suitable dose” when the standard dose is not known (see p. 11, 1st paragraph of the instant specification).
Regarding claims 30, 31, 33, 37-39 and 44, the antitoxic agent is discussed in the specification at the paragraph bridging pages 12-13:
The antitoxic agent is preferably an anti-pyretic drug, such as an NSAID, e.g., ibuprofen, naproxen, ketoprofen, and nimesulide; aspirin and related salicylates such as choline salicylate, magnesium salicylate, and sodium salicylate; paracetamol (acetaminophen); metamizole; nabumetone; and phenazone.

However, there is no limiting definition of “antitoxic agent” in the instant specification. The definition of “antitoxic” at the Free Dictionary (https://www.thefreedictionary.com/antitoxic) discloses the following:
1. Counteracting a toxin or poison.
2. Relating to or containing an antitoxin: an antitoxic serum.

Given the definition, an antitoxic agent would include antibodies or serum capable of neutralizing a toxicant or toxin.
Claim 30 is interpreted as the method according to claim 27, wherein if at least one side effect is detected following administration of one of the different doses, all subsequent doses are administered with at least one antitoxic agent.
Claim 31 is interpreted as the method according to claim 30, wherein if at least one side effect is detected following administration of one of the different doses not administered with at least one antitoxic agent, the subsequent immunotherapeutic agent dose will be the same or less.
Claim 32 is interpreted as the method of claim 31, wherein the subsequent immunotherapeutic agent dose that directly follows the previous administration step is further followed by one or more further administration steps that 1) may or 2) may not represent a dose escalation scheme from step to step.
Claim 33 is interpreted as the method according to claim 30, wherein if at least one side effect is detected following administration of one of the different doses administered with at least one antitoxic agent, the subsequent immunotherapeutic agent dose will be less.
Claim 37 recites (emphasis added by examiner):
The method according to claim 23, wherein where at least one side effect is detected following administration of any of the multiple different doses, a dose in a subsequent administration step that is administered with at least one antitoxic agent and where the at least one immunological reaction indicates an acceptable therapeutic effect for the immunotherapeutic agent reflects a suitable dose for administration of the immunotherapeutic agent to the individual.

A “side effect” is discussed in the instant specification (p. 12, 1st full paragraph):
Side effects are a subset of unwanted reactions which can be detected when the contacting step is carried out in vivo and are those unwanted reactions that reflect some level of discomfort to the individual, and which can vary in severity. A more severe side effect is termed herein a non-tolerable side effect. Exemplary side effects include, but are not limited to paresthesia, fatigue, headache, muscular pain, pressure on chest or pain in chest, shivering, elevated temperature or fever, tinnitus, joint pain, dizziness, sweating, hypotonia and/or tachycardia. Exemplary non-tolerable side effects can be those that are life-threatening to the individual, such as systemic inflammatory response syndrome that can ultimately lead to organ failure. 

Therefore, while side-effects encompass an immunological reaction, defined at p. 12, 1st full paragraph as including “a too high or too low level of expression of a cytokine levels”, they are not limited to such. This passage also states that immunological reactions may include a “side effect or adverse event or reaction, such as organ toxicity”. For this office action, the “side effect” is interpreted as a more general term encompassing any side effect, whereas the “immunological reaction” will be interpreted as too high or too low cytokine levels or some other reaction related specifically to an inflammatory response (e.g., “cytokine storm”).
Claim 37 is interpreted as the method according to claim 23, wherein if a side effect is detected following administration of any of the doses, the subsequent dose is administered with at least one antitoxic agent and if the immunological reaction following this administration indicates an acceptable therapeutic effect, the dose administered in combination with the antitoxic agent will be considered a suitable dose for administration of the immunotherapeutic agent to the individual.
Claim 38 is interpreted as a method of claim 37, wherein if no side effect is detected following administration of any dose administered with an antitoxic agent, the dose that produces the strongest indication of an acceptable therapeutic effect as measured by the immunological reaction will be considered a suitable dose for administration of the immunotherapeutic agent to the individual.
Claim 39 is interpreted as a method of claim 37, wherein if at least one side effect is detected following administration of any of the different doses administered with at least one antitoxic agent, the highest dose in which the side effect is either 1) not detected or is 2) tolerable will be considered a suitable dose for administration of the immunotherapeutic agent to the individual.

Claim Objections
Claims 12, 30, 31, 33, 36-39 and 42 are objected to because of the following informalities.
(i) Line 2 of claim 12 recites “preformed”, but presumably “performed” was intended.
(ii) Claim 30 recites “claims 27”, but presumably “claim 27” was intended.
(iii) Claims 30, 31, 33, 36-39 and 42 recite “wherein where…”, which is grammatically awkward. The claims could be amended to incorporate the more conventional “if…then” conditional clause. For example, claim 30 could be amended to recite:
The method according to claims 27, wherein if at least one side effect is detected following administration of one of the multiple different doses, then all subsequent doses are administered with at least one antitoxic agent.

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 26, 32, 36-39, 42, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 2 encompasses in the broad recitation qualitatively or quantitatively measuring an immunological reaction, and the claim also recites “preferably quantitatively measuring”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(ii) Claims 10 and 26 recite “at least one dose that lies within the standard dose range for the immunotherapeutic agent”. According to the instant specification, the “standard dose range for the immunotherapeutic agent” includes the empirical testing of an immunotherapeutic agent and determining a “suitable dose” when the standard dose is not known (see p. 11, 1st paragraph). This passage of the instant specification notes that the suitable dose is determined for an individual, thus the method encompasses personalized medicine (see also p. 49, 2nd full paragraph). Given that doses are determined for individuals to set up a personalized dosing regimen with personalized vaccines, it is not clear how there can be a “standard dose range for the immunotherapeutic agent”. The plain meaning of the phrase “standard dose range” for a given agent suggests there is a standard range across the population.
(iii) Claim 32 is interpreted as the method of claim 31, wherein the subsequent administration step that directly follows the previous administration step is further followed by one or more further administration steps that 1) may or 2) may not represent a dose escalation scheme from step to step. It is not clear from the wording of claim 32 whether the recited “subsequent administration step” refers to the “the immunotherapeutic agent to be subsequently administered” of claim 31. In addition, presuming that the “subsequent administration step” of claim 32 refers to the “the immunotherapeutic agent to be subsequently administered” of claim 31; claim 32 lacks antecedent basis for a “dose escalation scheme” because claim 31 specifically recites that the immunotherapeutic agent dose subsequently administered is the same or less than the previous administration step. The language in the claims should be clear and consistent so that the claims particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
(iv) Claims 36-39 encompass side effect detection. For example, see claim 36, “wherein where no side effect is detected”. Claims 36-39 ultimately depend from claim 23, which recites:
The method according to claim 1, wherein step (a) is carried out in vivo and is characterized by separately contacting multiple different doses of the immunotherapeutic agent with immune-reactive material of the individual in separate administration steps, each characterized by administration of one dose of the immunotherapeutic agent to the individual.

Claim 1, from which claim 23 depends, does not recite “side effect”, but rather recites, “measuring at least one immunological reaction”. Further, claims 36-38 (plus 39, which depends directly from 37) all recite both “side effect” and “immunological reaction”. Note the interpretation of side effect as a general term and immunological reaction as a more specific one. Claims 36-39 are considered indefinite because there is a question or doubt as to whether a side effect (e.g., “muscular pain”) or an immunological reaction (e.g., too high or too low cytokine levels—see p. 12, 1st full paragraph) is intended to be measured. Further, it is not clear why two terms, one encompassing a genus and the other a species, is necessary in the same claim. It is not clear what is being monitored in the method.
Even if one interprets “side effect” and “immunological reaction” as synonyms, it is not clear why two different terms need to be recited in the claims. The language in the claims should be clear and consistent so that the claims particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
Another issue with the term “side effect” in claims 36-39 is that since the terms “side effect” is interpreted as being a more generic than “immunological reaction”, the claims lack antecedent basis. Claims 1 and 23, from which claims 36-39 ultimately depend do not use the generic term “side effect”, thus there is insufficient antecedent basis for this limitation in the claims.
(v) Claims 36-39 and 42 recite “an acceptable therapeutic effect”. The instant specification discusses acceptable therapeutic effect at p. 13, 3rd full paragraph:
In an embodiment, where no side effect is detected following administration of any of the multiple different doses, a dose where the at least one immunological reaction indicates an acceptable therapeutic effect reflects a suitable dose for administration of the immunotherapeutic agent to the individual. In an embodiment where more than one dose is determined to be a suitable dose, a dose where the at least one immunological reaction provides the strongest indication of an acceptable therapeutic effect is the dose of the immunotherapeutic agent that is administered to the individual. The strongest indication of an acceptable therapeutic effect will depend on the immunological reaction being measured. For example, the strongest indication can be where the expression of a cytokine is the greatest or the least observed among the multiple different doses administered. The highest dose administered that provides an acceptable therapeutic effect is not necessarily the same dose at which the strongest indication of an acceptable therapeutic effect is provided.

This discussion encompasses a great deal of variability and vagueness. The “strongest indication of an acceptable therapeutic effect will depend on the immunological reaction being measured”. Also, the “highest dose administered that provides an acceptable therapeutic effect is not necessarily the same dose at which the strongest indication of an acceptable therapeutic effect is provided.” Claim 39 also recites detection of a side effect that is “least severe or is otherwise deemed acceptable”. This is also a relative phrase that introduces vagueness into the claims. The claims, when read in light of the specification, must provide objective boundaries for those of skill in the art so they recognize the subject matter protected by the patent grant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 7, 10, 12, 14, 15 and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The broadest reasonable interpretation of claim 1 is:
1) determining a suitable dose of a therapeutic agent, 
2) contacting different doses of the immunotherapeutic agent with immune reactive material of an individual,
3) measuring immunological reactions at different doses.

Claim 2 adds the limitation of assessing the immunological reaction qualitatively or quantitatively and claim 27 adds the step of detecting the presence or absence of side effects. Claims 6 and 7 identify the immunotherapeutic agent as an immunoreactive peptide or protein, a nucleic acid encoding said immunoreactive peptide or protein, wherein said nucleic acid comprises RNA. As noted above, claims 10 and 26 encompass empirical testing of an immunotherapeutic agent when the standard dose is not known (see p. 11, 1st paragraph of the instant specification). Likewise, claim 23 describes separately contacting the immune-reactive material with multiple different doses (a dose escalation study). Claim 12 recites that steps (a) and (b) of claim 1 are performed sequentially. Claims 14 and 15 recite that an immunological reaction comprises cytokine production. Claim 24 describes the time intervals between administration steps; claim 25 describes measuring immunological reactions following each separate administration. The claims are drawn to a method (step 1 of the procedure for determining patent eligibility).
The first prong of the two-prong inquiry for determining whether a claim recites an abstract idea is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (a judicially recognized exception—see Step 2A of the Revised Guidelines). Claim 1 sets forth a “determining step”, which is a mental step and therefore a judicial exception. The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the judicial exception into a practical application. Steps (a) and (b) of claim 1 are drawn to two active steps, namely, a contacting step and a measuring/detecting step. However, neither of these steps are integrated into the judicial exception of determining the suitable dose because there is no connection between the active steps and how a suitable dose is determined. The claim does not set forth how to determine the suitable dose; only that it should be determined. Similarly, the dependent claims, 2, 6, 7, 10, 12, 14, 15 and 23-27, further define the active steps, but not how they are integrated into the judicial exception of determining a suitable dose. Put another way, it is as though the active steps are performed independently of the mental step. Contrast this to claim 30, which recites that if a side effect is detected, subsequent doses are administered with an antitoxic agent, thus claim 30 is claiming an application that integrates the determining a suitable dose and the contacting/measuring/detecting steps. Namely, for claim 30, if a side effect is detected at a given dose, an antitoxic agent is administered at that dose and subsequent (higher) doses as a result.
The final step in the consideration of whether a claim is patent eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). The claims recite the contacting/measuring/detecting steps in general terms that provide little detail and simply append well-understood, routine, conventional activities (dose-determination studies) to the determining step. See for instance HaCohen et al. (WO2015/095811), who disclose that dose-determination is a well-characterized field known to one having ordinary skill in the art (see p. 60, paragraph [00218]):
Determination of an effective amount is well within the capability of those skilled in the art, especially in light of the detailed disclosure provided herein. Generally, an efficacious or effective amount of an agent is determined by first administering a low dose of the agent(s) and then incrementally increasing the administered dose or dosages until a desired effect (e.g., reduce or eliminate symptoms associated with viral infection or autoimmune disease) is observed in the treated subject, with minimal or acceptable toxic side effects.
 
Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 31, 33, 37-39 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claims 30, 31, 33, 37-39 and 44 recite “antitoxic agent”. There is no limiting definition of “antitoxic agent” in the instant specification. The definition of “antitoxic” at the Free Dictionary (https://www.thefreedictionary.com/antitoxic) discloses the following:
1. Counteracting a toxin or poison.
2. Relating to or containing an antitoxin: an antitoxic serum.

Given the definition, an antitoxic agent would include antibodies or serum capable of neutralizing a toxicant or toxin. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The term “antitoxic agent” is discussed in the specification at the paragraph bridging pages 12-13:
The antitoxic agent is preferably an anti-pyretic drug, such as an NSAID, e.g., ibuprofen, naproxen, ketoprofen, and nimesulide; aspirin and related salicylates such as choline salicylate, magnesium salicylate, and sodium salicylate; paracetamol (acetaminophen); metamizole; nabumetone; and phenazone.

The single unifying species disclosed in the instant specification is a non-steroidal anti-inflammatory drug, for which there various sub-species (ibuprofen, naproxen). The specification, does not, however, disclose any species of antitoxic agent as it is generally understood in the art. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of an non-steroidal anti-inflammatory drug, or NSAID, the skilled artisan cannot envision the detailed chemical structure of the encompassed antitoxic agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only NSAIDs, but not the full breadth of the term “antitoxic agent” meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 12, 14, 15, 23, 24, 26, 27 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultheis et al. (J Clin Oncol, 2014; 32: 4141-4148). Schultheis et al. disclose a dose-escalation study of an siRNA formulated in liposomal particles (Atu027) in which cancer patients were treated with “10 escalating doses (dose level [DL] 01-10: 0.001, 0.003, 0.009, 0.018, 0.036, 0.072, 0.120, 0.180, 0.253, and 0.336 mg/kg),” thus meeting the limitations of claims 1 and 23. See the abstract; p. 4142, Figure 1 and p. 4143, left column, 1st and 2nd paragraphs under the heading “RESULTS” of Schultheis and colleagues. Side effects were also separately monitored by measuring complement and cytokines such as IFN-α, IL-1β, IL-6, TNF-α and MCP-1 (see p. 4144, right column, last paragraph), thus meeting the limitations of claims 14 and 15 as well as reading upon performing steps (a) and (b) sequentially (claim 12). According to Schultheis et al., “particulate compounds often show a propensity for activating the innate immune system”, which is why complement and cytokine levels were monitored (see p. 4144, right column, last paragraph). This passage also implicitly teaches that Atu027 is an immunotherapeutic agent. Further, Dykxhoorn et al. (Gene Therapy (2006) 13, 541-552) is provided as evidence that siRNA can be immunoreactive (see paragraph bridging pages 541 and 542).
As noted above, under “Claim Interpretation”, the “standard dose range for the immunotherapeutic agent” recited in claims 10 and 26 is interpreted as including the empirical testing of an immunotherapeutic agent and determining a “suitable dose” when the standard dose is not known (see p. 11, 1st paragraph of the instant specification). Schultheis et al. teach that multiple doses are efficacious (see p. 4146):
Approximately 52% of patients (14 of 27 staged; 41% of all treated patients) experienced disease stabilization according to RECIST after repeated treatment (staging week 8, Fig 1). Eight of these 14 patients still had stable disease (SD) at EoS (at week 12, Fig 1), and six of these qualified for extension of treatment according to a compassionate-use protocol (Appendix Table A3, online only). Response of nontarget (metastatic) lesions was also observed, according to RECIST. More than 50% of those patients assessed had SD or partial response at 1 week after the last treatment, and 11 patients had response (complete response/partial response/SD) at EoS. In particular, one patient (at DL06) showed complete regression of a pulmonary lesion, whereas partial reduction or stabilization of metastasis in lymph node, lung, and liver was found in another two patients, and partial reduction or stabilization of bone lesions was found in an additional four patients at EoS. Disease stabilization is a significant achievement in advanced disease, particularly when associated with improved performance status, and improved ECOG performance status was observed in 10% of treated patients, with most of the improvements noted at higher dose levels.

Schultheis et al. teach that the DL09 dose (0.253 mg/kg) was recommended for further trials (see p. 4147, left column, 1st full paragraph), thus meeting the limitation of claim 10, namely determining a dose lying within the standard dose range. Further, Schultheis et al. teach the limitation of claim 26, namely, the administration of doses below the standard dose range (the DL09 of 0.253 mg/kg). The second clause of claim 26, which recites that subsequent administration steps are higher, is optional, and therefore not required. Three weeks following an initial dose, Schultheis et al. teach that patients received “eight repeated infusions twice per week over a 28-day cycle” (see p. 4142, left column, under “Trial Design”), thus meeting the limitations of claim 24. Side effects were monitored throughout dosing (see study design shown in Figure 1 at p. 4142), thus meeting the limitation of claim 27. Adverse events were not common or serious and a suitable dose was decided upon (DL09), thus meeting the limitations of claim 36 (see abstract under “Results”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 10, 12, 14, 15, 23, 24, 26, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheis et al. (J Clin Oncol, 2014; 32: 4141-4148) in view of Kreiter et al. (Nature 520, 692–696 (2015); doi:10.1038/nature14426). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Schultheis et al. disclose a dose-escalation study of an siRNA formulated in liposomal particles (Atu027) in which cancer patients were treated with “10 escalating doses (dose level [DL] 01-10: 0.001, 0.003, 0.009, 0.018, 0.036, 0.072, 0.120, 0.180, 0.253, and 0.336 mg/kg),” thus meeting the limitations of claims 1 and 23. See the abstract; p. 4142, Figure 1 and p. 4143, left column, 1st and 2nd paragraphs under the heading “RESULTS” of Schultheis and colleagues. Side effects were also separately monitored by measuring complement and cytokines such as IFN-α, IL-1β, IL-6, TNF-α and MCP-1 (see p. 4144, right column, last paragraph), thus meeting the limitations of claims 14 and 15 as well as reading upon performing steps (a) and (b) sequentially (claim 12). According to Schultheis et al., “particulate compounds often show a propensity for activating the innate immune system”, which is why complement and cytokine levels were monitored (see p. 4144, right column, last paragraph). This passage also implicitly teaches that Atu027 is an immunotherapeutic agent. 
As noted above, under “Claim Interpretation”, the “standard dose range for the immunotherapeutic agent” recited in claims 10 and 26 is interpreted as including the empirical testing of an immunotherapeutic agent and determining a “suitable dose” when the standard dose is not known (see p. 11, 1st paragraph of the instant specification). Schultheis et al. teach that multiple doses are efficacious (see p. 4146):
Approximately 52% of patients (14 of 27 staged; 41% of all treated patients) experienced disease stabilization according to RECIST after repeated treatment (staging week 8, Fig 1). Eight of these 14 patients still had stable disease (SD) at EoS (at week 12, Fig 1), and six of these qualified for extension of treatment according to a compassionate-use protocol (Appendix Table A3, online only). Response of nontarget (metastatic) lesions was also observed, according to RECIST. More than 50% of those patients assessed had SD or partial response at 1 week after the last treatment, and 11 patients had response (complete response/partial response/SD) at EoS. In particular, one patient (at DL06) showed complete regression of a pulmonary lesion, whereas partial reduction or stabilization of metastasis in lymph node, lung, and liver was found in another two patients, and partial reduction or stabilization of bone lesions was found in an additional four patients at EoS. Disease stabilization is a significant achievement in advanced disease, particularly when associated with improved performance status, and improved ECOG performance status was observed in 10% of treated patients, with most of the improvements noted at higher dose levels.

Schultheis et al. teach that the DL09 dose (0.253 mg/kg) was recommended for further trials (see p. 4147, left column, 1st full paragraph), thus meeting the limitation of claim 10, namely determining a dose lying within the standard dose range. Further, Schultheis et al. teach the limitation of claim 26, namely, the administration of doses below the standard dose range (the DL09 of 0.253 mg/kg). The second clause of claim 26, which recites that subsequent administration steps are higher, is optional, and therefore not required. Three weeks following an initial dose, Schultheis et al. teach that patients received “eight repeated infusions twice per week over a 28-day cycle” (see p. 4142, left column, under “Trial Design”), thus meeting the limitations of claim 24. Side effects were monitored throughout dosing (see study design shown in Figure 1 at p. 4142), thus meeting the limitation of claim 27. Adverse events were not common or serious and a suitable dose was decided upon (DL09), thus meeting the limitations of claim 36 (see abstract under “Results”). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Schultheis et al. teach a nucleic acid-based immunotherapeutic agent for treating cancer, they do not teach that the agent is a nucleic acid encoding at least one immunoreactive peptide or protein or that the nucleic acid comprises RNA (claims 6 and 7). Kreiter et al. teach a study in which an RNA-based immunological agent is administered to treat cancer. Kreiter et al. disclose that targeting tumor-specific mutations “are ideal targets for cancer immunotherapy as they lack expression in healthy tissue and can potentially be recognized as neo-antigens by the mature T-cell repertoire” (see abstract; p. 693, Figure 1). Kreiter describe the development of an “RNA pentatope”, an RNA based immunological agent that codes for a peptide targeting five separate neo-epitopes (see p. 694, Figure 3).
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Schultheis et al. by developing an RNA-based immunological agent that targets multiple neo-epitopes, as taught by Kreiter and colleagues because “targeting multiple mutations at once may in theory pave the way to solve critical problems in current cancer drug development such as clonal heterogeneity and antigen escape” (see p. 695, last two paragraphs). The person of ordinary skill in the art would have been motivated to do so because of the heterogeneity of the tumor environment and the promising results obtained in a mouse cancer model. See, for instance, Kreiter et al. (p. 693, right column, 1st paragraph):
[T]hough we achieved tumour eradication in mice with a single mutation, to combine several mutations [i.e., an RNA targeting multiple neo-epitopes] would be preferable to address tumour heterogeneity and immune editing, which mediate clinical failure of vaccines in humans. We sought to integrate our insights into a concept which we call ‘mutanome engineered RNA immunotherapy’ (MERIT) (Fig. 3a).

Furthermore, the person of ordinary skill in the art could have reasonably expected success because Kreiter et al. teach that vaccines targeted to an individual’s cancer mutanome can be “viably addressed by RNA vaccine technology” (see p. 693, right column, 1st paragraph). In addition, Kreiter et al. disclose the successful initiation of a clinical trial in human melanoma patients using their animal studies “confirming that ‘just in time’ production of a poly-neo-epitope mRNA cancer vaccine is in fact feasible” (p. 695, right column, last sentence).
  Thus the claims do not contribute anything non-obvious over the prior art.

Claims 1, 2, 10, 12, 14, 15, 23-27, 30-33 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheis et al. (J Clin Oncol, 2014; 32: 4141-4148) in view of Hacohen et al. (WO2015/095811; published 06/25/2015). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Schultheis et al. disclose a dose-escalation study of an siRNA formulated in liposomal particles (Atu027) in which cancer patients were treated with “10 escalating doses (dose level [DL] 01-10: 0.001, 0.003, 0.009, 0.018, 0.036, 0.072, 0.120, 0.180, 0.253, and 0.336 mg/kg),” thus meeting the limitations of claims 1 and 23. See the abstract; p. 4142, Figure 1 and p. 4143, left column, 1st and 2nd paragraphs under the heading “RESULTS” of Schultheis and colleagues. Side effects were also separately monitored by measuring complement and cytokines such as IFN-α, IL-1β, IL-6, TNF-α and MCP-1 (see p. 4144, right column, last paragraph), thus meeting the limitations of claims 14 and 15 as well as reading upon performing steps (a) and (b) sequentially (claim 12). According to Schultheis et al., “particulate compounds often show a propensity for activating the innate immune system”, which is why complement and cytokine levels were monitored (see p. 4144, right column, last paragraph). This passage also implicitly teaches that Atu027 is an immunotherapeutic agent. 
As noted above, under “Claim Interpretation”, the “standard dose range for the immunotherapeutic agent” recited in claims 10 and 26 is interpreted as including the empirical testing of an immunotherapeutic agent and determining a “suitable dose” when the standard dose is not known (see p. 11, 1st paragraph of the instant specification). Schultheis et al. teach that multiple doses are efficacious (see p. 4146):
Approximately 52% of patients (14 of 27 staged; 41% of all treated patients) experienced disease stabilization according to RECIST after repeated treatment (staging week 8, Fig 1). Eight of these 14 patients still had stable disease (SD) at EoS (at week 12, Fig 1), and six of these qualified for extension of treatment according to a compassionate-use protocol (Appendix Table A3, online only). Response of nontarget (metastatic) lesions was also observed, according to RECIST. More than 50% of those patients assessed had SD or partial response at 1 week after the last treatment, and 11 patients had response (complete response/partial response/SD) at EoS. In particular, one patient (at DL06) showed complete regression of a pulmonary lesion, whereas partial reduction or stabilization of metastasis in lymph node, lung, and liver was found in another two patients, and partial reduction or stabilization of bone lesions was found in an additional four patients at EoS. Disease stabilization is a significant achievement in advanced disease, particularly when associated with improved performance status, and improved ECOG performance status was observed in 10% of treated patients, with most of the improvements noted at higher dose levels.

Schultheis et al. teach that the DL09 dose (0.253 mg/kg) was recommended for further trials (see p. 4147, left column, 1st full paragraph), thus meeting the limitation of claim 10, namely determining a dose lying within the standard dose range. Further, Schultheis et al. teach the limitation of claim 26, namely, the administration of doses below the standard dose range (the DL09 of 0.253 mg/kg). The second clause of claim 26, which recites that subsequent administration steps are higher, is optional, and therefore not required. Three weeks following an initial dose, Schultheis et al. teach that patients received “eight repeated infusions twice per week over a 28-day cycle” (see p. 4142, left column, under “Trial Design”), thus meeting the limitations of claim 24. Side effects were monitored throughout dosing (see study design shown in Figure 1 at p. 4142), thus meeting the limitation of claim 27. Adverse events were not common or serious and a suitable dose was decided upon (DL09), thus meeting the limitations of claim 36 (see abstract under “Results”).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Schultheis et al. teach a dose escalation study, they do not explicitly teach administering an antitoxic agent if at least one side effect is detected, when the detection of the immunological reaction is carried out (claim 25) or adjusting dose based upon the presence or absence of side effects (claims 30-33 and 37-39). Claim 25 encompasses measuring immunological reactions separately following each separate administration step. Claims 30-33 and 37-39 represent variations in steps in the well-established field of designing dose-escalation (also known as “dose-response”) studies. See the “Claim Interpretation” section above for a discussion of how the claims are interpreted, hereby incorporated. Claims 30-33 and 37-39 can also briefly be summarized as follows:
Claim	Antitoxic	Side Effect	Decision
30		No		Yes		Administer antitoxic with subsequent doses
31		No		Yes		Subsequent doses same or lower
32		Yes		Yes		Administer further doses
33		Yes		Yes		Subsequent doses lower
37		Yes		Yes		Acceptable therapeutic effect = suitable dose
38		Yes		No		Strongest therapeutic effect = suitable dose
39		Yes		Yes		Highest dose/least severe reaction = suitable dose  

Hacohen et al., who teach development and administration of immunotherapeutic agents to treat cancer (e.g., melanoma) by targeting multiple neoepitopes (see abstract; pages 2-4, paragraphs [0010]-[0012]), also disclose that dose-determination is a well-characterized field known to one having ordinary skill in the art (see p. 60, paragraph [00218]):
Determination of an effective amount is well within the capability of those skilled in the art…Generally, an efficacious or effective amount of an agent is determined by first administering a low dose of the agent(s) and then incrementally increasing the administered dose or dosages until a desired effect (e.g., reduce or eliminate symptoms associated with viral infection or autoimmune disease) is observed in the treated subject, with minimal or acceptable toxic side effects.

In addition, Hacohen et al. teach that their immunotherapeutic peptides can be used in combination with anti-inflammatory drugs, such as ibuprofen, aspirin, etc. (see p. 58, paragraph [00210]). Thus, one having ordinary skill in the art would be able to adapt a dose-response study to incrementally increase doses; monitor symptoms and side effects at different time-points; reduce doses or co-administer anti-inflammatories if side effects become unacceptable and decide on a suitable dose if symptoms are relieved.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Schultheis et al. by employing classical dose determination assays in an individual subject, as taught in Hacohen and colleagues because the procedure of administering a range of from low to high doses in a stepwise manner and determining the optimal effects with minimal side effects was well-established procedure in the art. Claims 25, 30-33 and 37-39 are variations on well-established dose determination procedures. Similarly, one having ordinary skill in the art would be motivated to co-administer anti-inflammatories in certain cases, particularly because the primary reference of Schultheis et al. disclose that although immune reactions were generally mild, some adverse events were observed (see p. 4145, Table 3). Finally, the person of ordinary skill in the art could have reasonably expected success because he or she would merely be implementing well-known and characterized methods for ideal individual dose determination.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claims 6, 7, 42, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheis et al. and Hacohen et al. as applied to claims 1, 2, 10, 12, 14, 15, 23-27, 30-33 and 36-39 above, and further in view of Kreiter et al. All references are cited above. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Schultheis et al. and Hacohen et al. and how they meet the limitations of claims 1, 2, 10, 12, 14, 15, 23-27, 30-33 and 36-39 are outlined above in the preceding rejection and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Schultheis et al. teach a nucleic acid-based immunotherapeutic agent for treating cancer, (i) they do not teach that the agent is a nucleic acid encoding at least one immunoreactive peptide or protein or that the nucleic acid comprises RNA (claims 6, 7 and 45). Further, while Schultheis et al. teach a dose escalation study, (ii) they do not explicitly teach treatment of an individual cancer patient based upon a dose escalation study (see claims 42, 44 and 45). These issues are considered in turn.
(i) Kreiter et al. teach a study in which an RNA-based immunological agent is administered to treat cancer. Kreiter et al. disclose that targeting tumor-specific mutations “are ideal targets for cancer immunotherapy as they lack expression in healthy tissue and can potentially be recognized as neo-antigens by the mature T-cell repertoire” (see abstract; p. 693, Figure 1). Kreiter describe the development of an “RNA pentatope”, an RNA based immunological agent that codes for a peptide targeting five separate neo-epitopes (see p. 694, Figure 3).
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Schultheis et al. by developing an RNA-based immunological agent that targets multiple neo-epitopes, as taught by Kreiter and colleagues because “targeting multiple mutations at once may in theory pave the way to solve critical problems in current cancer drug development such as clonal heterogeneity and antigen escape” (see p. 695, last two paragraphs). The person of ordinary skill in the art would have been motivated to do so because of the heterogeneity of the tumor environment and the promising results obtained in a mouse cancer model. See, for instance, Kreiter et al. (p. 693, right column, 1st paragraph):
[T]hough we achieved tumour eradication in mice with a single mutation, to combine several mutations [i.e., an RNA targeting multiple neo-epitopes] would be preferable to address tumour heterogeneity and immune editing, which mediate clinical failure of vaccines in humans. We sought to integrate our insights into a concept which we call ‘mutanome engineered RNA immunotherapy’ (MERIT) (Fig. 3a).

Furthermore, the person of ordinary skill in the art could have reasonably expected success because Kreiter et al. teach that vaccines targeted to an individual’s cancer mutanome can be “viably addressed by RNA vaccine technology” (see p. 693, right column, 1st paragraph). In addition, Kreiter et al. disclose the successful initiation of a clinical trial in human melanoma patients using their animal studies “confirming that ‘just in time’ production of a poly-neo-epitope mRNA cancer vaccine is in fact feasible” (p. 695, right column, last sentence).
(ii) Hacohen et al. also teach development and administration of immunotherapeutic agents to treat cancer (for instance melanoma) by targeting multiple neoepitopes (see abstract; pages 2-4, paragraphs [0010]-[0012]). Hacohen et al. teach that their immunotherapeutic peptides can be used in combination with anti-inflammatory drugs, such as ibuprofen, aspirin, etc. (see p. 58, paragraph [00210]). Hacohen et al. also disclose that dose-determination is a well-characterized field known to one having ordinary skill in the art (see p. 60, paragraph [00218]):
Determination of an effective amount is well within the capability of those skilled in the art, especially in light of the detailed disclosure provided herein. Generally, an efficacious or effective amount of an agent is determined by first administering a low dose of the agent(s) and then incrementally increasing the administered dose or dosages until a desired effect (e.g., reduce or eliminate symptoms associated with viral infection or autoimmune disease) is observed in the treated subject, with minimal or acceptable toxic side effects.

It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the methods of dose determination used in the prior art of Schultheis et al. and Hacohen et al. could be used to find an appropriate treatment dose, for instance in individualized cancer treatment. Indeed Hacohen et al. teach that doses are incrementally increased and symptoms are observed in the patient to determine optimal dose (see p. 60, paragraph [00218]). Further, Kreiter et al. teach that “[b]ased on the findings of this study and of our prior work, a first-in-concept trial in melanoma patients has been initiated…confirming that ‘just in time’ production of a poly-neo-epitope mRNA cancer vaccine is in fact feasible. the person of ordinary skill in the art could have reasonably expected success because he or she would merely be implementing well-known and characterized methods for ideal individual dose determination that could be used in treatment. In summary, all three references have the goal of human treatment; dose determination studies represent one logical step before treatment of disease.
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649